January 10, 2014 Mr. Steve Lo Staff Accountant Division of Corporate Finance U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Cord Blood America, Inc. Form 8-K Filed January 3, 2014 File No. 000-50746 Dear Mr. Lo: We reviewed your January 6, 2014 letter (“Letter”) containing comments to Cord Blood America, Inc.’s (the “Company”) Current Report on Form 8-K filed with the Commission on January 3, 2014 (the "Initial Report").Based on that review, on January 10, 2014 we filed an amendment to the Initial Reportthat we believe addresses the issues contained in your Letter. We acknowledge that: 1.
